Citation Nr: 0108710	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  94-17 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an extraschedular evaluation of increased 
disability for chronic low back strain, with early sacroiliac 
arthritis and a psychophysiological musculoskeletal reaction, 
currently evaluated as 40 percent disabling.

[The issue of the veteran's entitlement to a schedular 
evaluation in excess of 40 percent for chronic low back 
strain, with early sacroiliac arthritis and a 
psychophysiological musculoskeletal reaction, is addressed in 
a separate document.]


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from June 1959 to April 
1962.  

The veteran is represented in this matter by The American 
Legion, based on an unrevoked power-of-attorney executed in 
favor of that veterans' service organization in May 1997.  
The subsequent appointment and discharge of an attorney with 
respect to matters arising out of unrelated action by the 
Court of Appeals for Veterans Claims (Court) have no bearing 
on the continued representation by The American Legion of the 
veteran's interests in this matter.

By a decision, dated February 16, 1999, the Board of 
Veterans' Appeals (Board) denied entitlement of the veteran 
to an increased rating for chronic low back strain with early 
sacroiliac arthritis and a psychophysiological 
musculoskeletal reaction, while remanding to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, the issue of the veteran's entitlement 
to an extraschedular evaluation of increased disability for 
the aforementioned disability so that additional action could 
be undertaken.  

Pursuant to the Board's directive in its remand of February 
1999, the veteran was advised by the RO in March 1999 
correspondence of the elements of a claim for an 
extraschedular rating of increased disability.  He was 
likewise informed of his right to submit proof of a marked 
interference with employment, including an updated employment 
history and data from employers, and frequent periods of 
hospitalization for treatment of low back disability.  Two 
responses from the veteran were thereafter received by the RO 
in April 1999, wherein he described his most recent 
employment attempts, and, in addition, he submitted medical 
evidence with respect to medical care received in 1999, 
including hospitalization in April 1999 for surgical 
treatment involving lumbar decompression at L-3 and L-5.  An 
adjudication of the extraschedular claim was effected by the 
RO in a supplemental statement of the case of June 2, 1999, a 
copy of which was mailed to the veteran in June 1999; the 
veteran was therein informed that the case would thereafter 
be returned to the Board for review, the timing of which was 
dependent upon the receipt of a response from the veteran 
within the ensuing 60-day period.

Further medical evidence not previously reviewed by the RO 
was submitted in June 1999 and there was submitted to the 
Board in November 1999 yet additional medical evidence, 
including records of a VA hospitalization in May 2000 for a 
posterior lumbar laminectomy and decompression at the L2-3, 
L3-4, and L4-5 levels, right L3-4 diskectomy, and repair of 
durotomies, with an accompanying waiver of initial 
consideration by the RO of evidence not previously submitted 
for its review.  

Additional correspondence from the veteran was received by 
the Board in January 2001 in which he referenced his pending 
TDIU claim and, as that matter is not shown to date to have 
been the subject of RO rating action, such is referred to the 
RO for appropriate consideration.  Accompanying the 
aforementioned correspondence were records of VA outpatient 
treatment compiled in October 2000 and photocopied medical 
data pertaining to back disorders which were obtained from 
the internet; no waiver of initial consideration of that 
evidence by the RO was furnished.

Additional evidence not previously reviewed by the RO has 
been received by VA since entry of the SSOC of June 1999 
which has a direct bearing on the issue of the veteran's 
entitlement to an extraschedular evaluation of increased 
disability for his service-connected disability of the low 
back and for which no waiver of initial consideration has 
been submitted.  Moreover, various other development actions 
have been requested by the Board in a separate document 
regarding the issue of the veteran's entitlement to a 
schedular evaluation in excess of 40 percent for low back 
strain with early sacroiliac arthritis and a 
psychophysiological musculoskeletal reaction, the results of 
which may significantly impact the disposition of the 
extraschedular claim.  Hence, it would be premature at this 
juncture for the Board to adjudicate the merits of this 
inextricably intertwined claim until such time as the 
aforementioned development actions, as well as those listed 
below, have been completed.

In terms of the VA's duty-to-assist obligation, it is noted 
that there has been a significant change in the law during 
the pendency of this appeal.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the Court of 
Appeal for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
may not have been effected.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the veteran-
appellant if the Board were to proceed to issue a merits-
based decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92.  

Based on the foregoing, the issue of the veteran's 
entitlement to an extraschedular evaluation of increased 
disability for service-connected chronic low back strain, 
with early sacroiliac arthritis and a psychophysiological 
musculoskeletal reaction is hereby REMANDED for the 
following:

1.  The RO should inform the veteran in 
writing of the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.  

2.  The RO should also advise the veteran 
in writing that he may submit proof that 
his service-connected chronic low back 
strain, with early sacroiliac arthritis 
and a psychophysiological musculoskeletal 
reaction, has resulted in a marked 
interference with employment or frequent 
periods of hospitalization.  Such may 
include but is not limited to an up-to-
date employment history containing a 
notation of all employment from 1992, 
including time lost from such employment 
due to his low back disability.  Evidence 
from any employer documenting the effects 
of the low back disability on the 
veteran's ability to work may also be 
submitted, inclusive of sick leave 
records and evidence of concessions made 
to the employee because of the service-
connected disability.  If the veteran 
needs assistance in obtaining these 
records, he should notify the RO.  The RO 
should thereafter attempt to obtain the 
identified evidence.

3.  The RO must also review the claims 
file and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to the Veterans Benefits 
Administration Fast Letters 00-87 
(November 17, 2000) and 00-92 (December 
13, 2000), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  Lastly, and only upon completion of 
each and every development action 
requested herein as well as in the 
separate Board decision of the same date 
relating to the veteran's entitlement to 
a schedular rating in excess of 40 
percent for chronic low back strain with 
early sacroiliac arthritis and a 
psychophysiological musculoskeletal 
reaction, the RO must then readjudicate 
the merits of the veteran's claim of 
entitlement to an extraschedular 
evaluation of increased disability for 
chronic low back strain with early 
sacroiliac arthritis and a 
psychophysiological musculoskeletal 
reaction, based on all the evidence of 
record and all governing legal authority, 
including the Veterans Claims Assistance 
Act of 2000.  If such criteria are met, 
then the matter should be referred to the 
Undersecretary for Benefits or the 
Director of the Compensation and Pension 
Service for appropriate action.  

If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  This SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


